IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

DANIEL W. UHLFELDER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-4381

WELLS FARGO BANK, N.A.,
SUCCESSOR-BY-MERGER TO
WACHOVIA BANK, N.A., A
NATIONAL BANKING
ASSOCIATION, FOREST LAKES
COMMUNITY OWNERS'
ASSOCIATION, INC., A
FLORIDA NON-PROFIT
CORPORATION; AND
UNKNOWN
SPOUSE/OWNER(S)/TENANT(S)
IN POSSESSION,

      Appellee.

_____________________________/

Opinion filed December 1, 2015.

An appeal from an order of the Circuit Court for Walton County.
William P. White, Jr., Judge.

Daniel W. Uhlfelder, pro se, Appellant.

Joseph H. Lang, Jr. and Donald R. Kirk, of Carlton Fields Jorden Burt, P.A.,
Tampa, for Appellee.
PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of October

26, 2015, the Court has determined that the appeal is premature. Accordingly, the

appeal is dismissed for lack of jurisdiction.

ROBERTS, C. J., SWANSON and MAKAR, JJ., CONCUR.




                                           2